MEMORANDUM **
Arcadio Salazar-Corres appeals from his guilty-plea conviction and 41-month sentence imposed for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.
*149Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Salazar-Corres has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Salazar-Corres has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.